Title: To Thomas Jefferson from Robert Smith, 7 March 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Navy. Depnt. 7 March 1805.
                  
                  I enclose herewith 15 Commissions and 15 Warrants to which I have the honor to request your Signature. They are required for Officers hertofore appointed but not yet Commissioned, and for some few Appointments which it may be necessary to make for the Expedition now preparing for the Mediterranean. 
                  I am with respect Sir, yr. mo ob St.
                  
                     Rt Smith 
                     
                  
               